       Case 1:21-cv-11390-ADB Document 10 Filed 09/10/21 Page 1 of 3




 1   Steven P. Brendemuehl (BBO No. 553225)
 2   Law Office of Steven P. Brendemuehl
     5 Commonwealth Road ~ Suite 4A
 3   Natick, MA 01760
 4   Phone: (508) 651-1013
     Fax: (508) 651-0508
 5   Email: Steven@lawofficespb.com
 6
     David P. Hubbard, Pro Hac Vice (CA Bar No. 148660)
 7   Gatzke Dillon & Ballance LLP
 8   2762 Gateway Road
     Carlsbad, CA 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512
     Email: dhubbard@gdandb.com
11

12   Attorney for Plaintiffs,
     ACK Residents Against Turbines,
13   and Vallorie Oliver
14
                        UNITED STATES DISTRICT COURT
15
                         DISTRICT OF MASSACHUSETTS
16

17   ACK RESIDENTS AGAINST        )         Case No. 1:21-CV-11390-ADB
     TURBINES; and VALLORIE       )
18
     OLIVER,                      )
19          Plaintiffs,           )         NOTICE OF RELATED CASE
                                  )
20
            v.                    )
21                                )
22   U.S. BUREAU OF OCEAN ENERGY )
     MANAGEMENT; NATIONAL         )
23   OCEANIC AND ATMOSPHERIC      )
24   ADMINISTRATION; NATIONAL )
     MARINE FISHERIES SERVICE;    )
25   DEB HAALAND Secretary of the )
     Interior; GINA M. RAIMONDO,  )
26
     Secretary of Commerce,       )
27                                )
            Defendants,           )
28


                                                                 NOTICE OF RELATED CASE
        Case 1:21-cv-11390-ADB Document 10 Filed 09/10/21 Page 2 of 3




 1         PLEASE TAKE NOTICE of a pending, related case in the United States
 2
     District Court for the District of Massachusetts. The related case is Allco Renewable
 3

 4   Energy Limited, et al. v. Deb Haaland, et al., 1:21-cv-11171, filed on July 18, 2021.

 5   That case challenges the same Vineyard Wind Project and involves similar Defendant
 6
     federal agencies and officers.
 7

 8         While the Plaintiffs, claims, and remedies are not coextensive between the two

 9   cases, it is likely that there will be significant overlap in legal argument and
10
     potentially similar evidence across the two actions. It appears very likely that there
11

12   would be an unduly burdensome duplication of labor and expense or the potential for

13   conflicting results if the cases were conducted before different judges.
14

15   DATED: September 10, 2021
16                                          The Plaintiffs,
                                            ACK Residents Against Turbines
17                                          and Vallorie Oliver,
18                                          By Their Attorney,
19                                           /s/ Steven P. Brendemuehl
20                                          Steven P. Brendemuehl
                                            Law Office of Steven P. Brendemuehl
21                                          5 Commonwealth Road ~ Suite 4A
22                                          Natick, MA 01760
                                            steven@lawofficespb.com
23

24
                                             /s/ David P. Hubbard
25                                          David P. Hubbard, Pro Hac Vice
26                                          Gatzke Dillon & Ballance LLP
                                            2762 Gateway Road
27                                          Carlsbad, CA 92009
28                                          dhubbard@gdandb.com

                                                2
                                                                          NOTICE OF RELATED CASE
        Case 1:21-cv-11390-ADB Document 10 Filed 09/10/21 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
             I hereby certify that this document filed through the CM/ECF system will be
 3

 4   sent electronically to the registered participants as identified on the NEF and paper

 5   copies will be sent to those indicated as non-registered participants on September 10,
 6
     2021.
 7

 8                                          /s/ David P. Hubbard
                                           David P. Hubbard, Pro Hac Vice
 9                                         Gatzke Dillon & Ballance LLP
10                                         2762 Gateway Road
                                           Carlsbad, CA 92009
11                                         (760) 431-9501
12                                         dhubbard@gdandb.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               3
                                                                        NOTICE OF RELATED CASE
